Citation Nr: 1133977	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  00-14 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a left ear disorder.

3.  Entitlement to an initial rating in excess of 10 percent for a left knee anterior cruciate ligament reconstruction and meniscus repair, with scar, (left knee disorder) from February 18, 1998.

4.  Entitlement to non-service-connected disability pension.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran had active service from March 1991 to September 1996.  A period of service from September 30, 1996, to February 17, 1998, may not be considered for VA compensation purposes.

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on September 28, 2007, which vacated a December 2005 Board decision as to the issues on appeal and remanded the case for additional development.  The issue initially arose from rating decisions in October 1999, May 2000, and October 2000 by the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado.  The Board remanded these issues for additional development in April 2009.  

The Board notes that the Veteran submitted correspondence in July 2010 asserting that he is unable to attain meaningful work and requesting entitlement to full disability and that this statement may be construed as a claim for a total disability rating based upon individual unemployability (TDIU).  The Court has held, however, that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that based upon the evidence of record consideration of a TDIU is more appropriately addressed as part of the increased rating issue on appeal.  Bifurcation of specific issues for administrative convenience within a claim is generally a matter within VA discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc).  It is not, however, necessary in this case.

The Board also notes that a January 2011 rating decision granted service connection for the Veteran's bilateral foot disorder.  Therefore, this issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The record includes an April 2011 request from the Veteran for 30 additional days in which to perfect his appeal from a December 2009 decision to not recognize KW as a dependent for apportionment purposes.  This request does not appear to have been addressed by the Agency of Original Jurisdiction (AOJ) and the underlying issue is not in appellate status.  Therefore, the April 2011 request is referred to the AOJ for any appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A chronic lumbar spine disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

3.  A chronic left ear disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

4.  The persuasive evidence demonstrates the Veteran's left knee anterior cruciate ligament reconstruction and meniscus repair, with scar, is manifested by no more than left knee pain with some limitation of leg flexion.

5.  The Veteran is not totally and permanently disabled for pension purposes.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated by military service nor may it be presumed to have been so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A left ear disorder was not incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for a rating in excess of 10 percent for left knee anterior cruciate ligament reconstruction and meniscus repair, with scar, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

4.  The criteria for a permanent and total disability rating for purposes of non-service-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2010); 38 C.F.R. § 3.3 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the service connection claims, the Board finds that letters dated in April 2001, June 2001, February 2003, April 2004, and April 2009 provided the Veteran notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates.  There has been substantial compliance with the Board's remand directions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

As to the increased rating claim, the Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his left knee disorder.  In such cases where service connection has been granted and an initial disability evaluation has been assigned an additional VCCA notice is not required.  

With regard to increased disability rating claims, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  The applicable diagnostic codes in this case were provided and discussed sufficient to provide the Veteran knowledge of the requirements for an increased rating.

As to the pension claim, the Board finds that letters dated in July 2000, April 2001, June 2001, February 2003, April 2004, and April 2009 provided the Veteran notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

As to all the issues on appeal, while the Veteran was not provided a VCAA notice prior to the initial adjudication of the claims, the Board finds that he was subsequently provided adequate notice followed by a readjudication of the claims in the January 2011 supplemental statement of the case.  This "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

As to VA's duty to assist, the Board finds that all available and identified pertinent in-service and post-service evidence have been secured, including the Veteran's service treatment records, his post-service records from the South Colorado VA Medical Center, and post-service treatment records from his places of incarceration.  Such development is in substantial compliance with the Board's remand directions.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran was afforded VA examinations August 1999 and March 2005.  The record also shows that the remand ordered VA examinations of the Veteran to obtain medical evidence as to the diagnoses and origins of any lumbar spine and left ear disorders, to ascertain the current severity of his service-connected left knee disorder, and to obtain a medical opinion as to employability.

In this regard, the Board notes that the Court has said that when an incarcerated veteran files a claim assistance developing his claim must be tailored to the unique and peculiar circumstances of his incarceration.  In other words, special care must be taken in those cases where a veteran is unable, due to incarceration, to report to a VA examination.  See Bolton v. Brown, 8 Vet. App. 185 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Moreover, the Court has indicated that VA's duty to assist extends, if necessary, to having the incarcerated veteran either examined by a fee-basis physician or requiring a VA physician to examine him.  Bolton, 8 Vet. App. at 191.  Where the RO is unable to arrange an examination for an incarcerated veteran, it must document its efforts to do so.  The Court has also held, however, that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood, 1 Vet. App. at192; see also Hyson v. Brown, 5 Vet. App. 262 (1993) (holding that while the VA does have a duty to assist the veteran in the development of a claim that duty is not limitless). 

With the above Court holdings in mind, the Board notes that the current appellant is incarcerated and has been incarcerated since starting his appeal.  Moreover, a review of the record on appeal reveals that the RO/AMC has undertaken efforts to provide him an examination since 2005 either by attempting to have a VA examiner travel to his place of incarceration or having a healthcare provider at his place of incarceration conduct the required examinations.  These efforts were unsuccessful due to RO policy which would not authorize a VA examiner to travel to his place of incarceration and because healthcare providers at the place of incarceration notified VA that they were unable and/or not qualified to conduct the required examinations.  A detailed history of the actions taken by the RO/AMC to provide the Veteran with VA examinations were outlined in reported dated in June 2003 and February 2004 and in a January 2005 supplemental statement of the case.  

The post-remand record, however, shows that VA physicians in May 2010 and June 2010, after a review of the record on appeal but without examining the claimant, provided opinions regarding the origins or etiology of the Veteran's low back and left ear disorders, the current severity of his service-connected left knee disorder, and whether the appellant was employable.  The examiners cited the evidence of record that supported the provided opinions.  The June 2010 report also noted that the Veteran had failed to show for an appointment scheduled in April 2010 which appeared to have been for the requested VA examination.  

Although the Veteran was not present for the May 2010 and June 2010 examinations, the Board finds that the provided opinions are adequate to adjudicate the appeal and substantially comply with the Board's remand directions.  They are shown to have been based on a comprehensive review of the appellant's medical records and they sufficiently address the pertinent matters at issue.  In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  

Service Connection Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if it was manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau, supra, the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Lumbar Spine Disorder

As to service incurrence under 38 C.F.R. § 3.303(a), the Board notes that service treatment record document the Veteran's treatment for low back complaints in March 1991.  The diagnosis was low back pain.  A May 1994 service treatment record also noted the Veteran complained of low back muscle spasms after carrying a rucksack.  A March 1996 report noted treatment for mechanical low back pain.  The Veteran is both competent and credible to report on the fact that he had problems with a painful and stiff low back while on active duty because these symptoms are observable by a lay person.  While the service treatment records document the Veteran's complaints and treatment for low back pain, the Board finds the persuasive evidence does not demonstrate a chronic lumbar spine disorder was manifest during active service.  

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that the record does not show a compensable level of arthritis in his low back was manifest in the first post-service year.  Accordingly, entitlement to service connection for a lumbar spine disorder on a presumptive basis must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to service connection based on post-service onset and continuity of symptomatology under 38 C.F.R. § 3.303, the post-service record documents the Veteran's complaints and treatment for lumbar spine pain.  An August 1999 VA examination report noted he complained of problems including as a result of an injury to his back, but also noted that an X-ray study of the lumbar spine was normal.  The examiner found there was insufficient clinical evidence to warrant a diagnosis of a chronic lumbar spine disorder.  The evidence shows a correctional facility healthcare provider noted a diagnosis of lumbar spine strain in 2000.  

Lay statements from the Veteran and others found in the record assert that he had a lumbar spine disorder manifested by pain in-service which had continued since that time.  The Board acknowledges that lay persons are competent to give evidence about what they see and feel; for example, they are competent to report that a claimant had problems with low back pain and limitation of motion since service.  

A June 2010 VA examiner, however, found that it was less likely that the Veteran's current low back pain presented a chronic disability or permanent residual condition related to events while in service.  It was noted that treatment records showed the Veteran was able to continue heavy lifting and perform extensive flexion/extension exercises such as sit-ups.  

Based on the evidence of record, the Board finds that a chronic lumbar spine disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  The opinion of the June 2010 VA examiner is persuasive.  The opinion is shown to have been provided after a thorough review of the record and is support by an adequate medical rationale.  Accordingly, the Board concludes that the weight of the evidence is against the claim of service connection for a lumbar spine disorder.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Left Ear Disorder

Initially, the Board notes that service treatment records show that the Veteran complained of left ear pain in June 1991.  The diagnosis was otitis externa.  Subsequent service treatment records do not indicate any chronic otitis externa residuals or subsequent complaints, findings, or treatment associated with a left ear disorder.

Post-service records include an undated VA treatment note, received in September 2000, which show the Veteran was treated for otitis externa.  Treatment records developed at the correctional facility where the Veteran has resided since 1997 do not document any complaints, findings, or a current diagnosis associated with a left ear disorder, except a boil on the left ear in 2002.  A June 2010 VA examiner found that the Veteran did not have any current left ear disorder or residuals of his in-service otitis externa.  Specifically, the examiner opined that the Veteran's otitis externa while on active duty in 1991 was acute and transitory and that he had no residuals related to this condition.  It was also opined that it was less likely that any left ear condition that the Veteran may have is due to or the result of the left ear otitis externa for which he was treated in service because otitis externa is generally limited to the external ear canal without permanent or residual deformity or loss of function.  

The Board acknowledges that the Veteran is competent to report that he had problems with a runny and an itchy left ear in service and since that time because these symptoms are observable by a lay person.  The Board finds, however, that neither the Veteran nor the other lay persons providing evidence in support of his claims are competent to provide a diagnosis of a chronic left ear disorder.  

In light of the above, the Board finds that a chronic left ear disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  The June 2010 VA examiner's opinion is persuasive as to this matter and is adequate for VA purposes.  The Court has held that where there is no disability, there can be no entitlement to compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for a left ear disorder must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

In this case, the Veteran asserts that his service-connected left knee disorder meets the criteria for a higher evaluation.  It is also requested that the Veteran be afforded the benefit of the doubt.

The October 1999 rating decision in this case granted service connection for a left knee anterior cruciate ligament reconstruction and meniscus repair, with scar, and assigned a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804-5259, effective from February 18, 1998.  Subsequent rating decisions confirmed and continued this 10 percent rating but under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260.

Given the nature and location of the Veteran's service-connected disorder, the Board will not only consider if he is entitled to a higher evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260, but also under 38 C.F.R. §§ 4.71a, 4.118,Diagnostic Codes 5257, 5261, 7801-7804.  See 38 C.F.R. § 4.20; Butts v. Brown, 5 Vet. App. 532, 540 (1993) (the Board's choice of a diagnostic code should be upheld if it is supported by explanation and evidence).  For reasons that will be explained in more detail below, the Board will consider whether he is entitled to a separate rating for lost flexion, lost extension, instability, and/or a scar.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Board, however, finds that other criteria for knee disabilities are inapplicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, and 5263 (2010).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating.

The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.  

In Esteban, 6 Vet. App. at 261, the Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In this regard, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both limitation of motion due to arthritis and instability, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  The basis for this opinion was that the applicable rating criteria, "suggest that those Codes apply either to different disabilities or to different manifestations of the same disability..."  VAOPGCPREC 23-97. 

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59 (2010).

As to a higher evaluation under Diagnostic Codes 5260 and 5261, the Board notes that an August 1999 VA examination report noted range of motion of the left knee of 20 to 98 degrees.  Using ten-pound weights at the ankle the knee was flexed several more times and pain was reported as always present with no increased problems upon the addition testing.  There were no abnormal movements in the knee and no ankylosis in the joint.  An X-ray study revealed evidence of a ligament repair, but was otherwise normal.  The examiner noted there was insufficient clinical evidence to warrant a diagnosis of a chronic disorder.  A March 2005 private examination completed at VA's request revealed left knee flexion was to 95 degrees with no effusion and a normal gait.  Strength in the left leg muscles was noted to be 5/5.

The Board notes that a review of treatment records from the Veteran's place of incarceration revealed periodic complaints and treatment for left knee pain, but that they primarily show that his left knee had full range of motion.  On other occasions it was noted there was okay or good range of motion.  See records dated in May 1998, April 2000, December 2001, February 2002, December 2002, February 2003, September 2003, May 2008, July 2008, April 2009, November 2009, and April 2010.  The records include a May 1998 record which noted some muscle atrophy, but a November 2009 report found that the Veteran did not have any left leg muscle atrophy.  A June 2010 VA examiner found that records revealed the Veteran was able to continue heavy lifting and running until after he reinjured the left knee in early 2006, but that he had no further disability or increase in disability attributable to the original service connected left knee disorder.  A summary of prison medical records noted the Veteran sustained a left knee re-injury in January 2006 a month earlier while playing football with persistent knee pain.  No information was provided as to any limitation of motion at that time; however, a subsequent February 2007 report noted full range of motion of the left knee.  

As to a higher rating under Diagnostic Code 5260, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for a 20 percent rating because flexion of the knee is not limited to 30 degrees but at its worst was limited to 95 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This was true throughout this appeal and further consideration of staged ratings is not warranted.  

As to a higher rating under Diagnostic Code 5261, the Board notes that while the August 1999 examination report noted extension of the knee was limited to 20 degrees the examiner found there was insufficient clinical evidence to warrant a diagnosis of a chronic disorder at that time.  As this finding of extension limited to 20 degrees was not supported by adequate pathology at the time of the August 1999 VA examination and is inconsistent with the other evidence of record, it is considered to be of very little probative weight.  There is no probative evidence of record indicating that the Veteran's left knee has been manifested by limitation of extension to a compensable degree at any time during the course of this appeal.  In fact, there was no indication of any limitation of extension even after the Veteran sustained a re-injury in January 2006 playing football.  Active left knee range of motion was full upon examination in November 2009.  The overall evidence of record demonstrates full, good, or okay range of motion.  Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra, that the Veteran's functional losses do not equate to the criteria required for a separate or higher alternative rating under Diagnostic Code 5261.  

As to a separate compensable or higher alternative rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the Board notes that September 1999 and June 2000 treatment records show the Veteran complained of left knee instability and show he was provided a knee brace.  The September 1999 examiner noted "slight" left knee instability.  However, an August 1999 VA examination revealed no abnormal movements and Drawer, McMurray, and Lachman's signs were all negative.  Similarly, a March 2005 private examination revealed no instability or locking with examination of the left knee.  The June 2010 VA examiner's summary of prison medical records also noted that an examination in November 2009 was negative for instability.  Therefore, the Board finds that the overall evidence demonstrates no evidence of subluxation or instability in the left knee sufficient to warrant a separate or higher alternative rating under Diagnostic Code 5257.

As to a separate compensable or higher alternative rating for the Veteran's left knee scar under 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804, the Board notes that since February 18, 1998, there have been a number of changes in the criteria for rating scars under 38 C.F.R. § 4.118.  Specifically, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, which had remained unchanged since 1990 (see 38 C.F.R. § 4.118 (1990)), were amended in August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  In this case, the Veteran filed his claim in 1998 and the post-1990 and post-2002 versions of the schedular criteria are applicable.  While VA may consider the post-1990 criteria for rating scars for the entire appeals period, it may only consider the post-2002 criteria from July 31, 2002 (i.e., the effective date of the change in law).  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under the rating criteria in effect prior to August 2002, Diagnostic Code 7803 provided that scars, superficial, poorly nourished, with repeated ulceration, warranted a 10 percent disability rating.  38 C.F.R. § 4.118 (2002).  Under Diagnostic Code 7804, scars, superficial, tender, and painful on objective demonstration warranted a 10 percent disability rating.  Id. And, under Diagnostic Code 7805, other scars were to be rated on the limitation of the part affected.  Id.

Under rating criteria in effect from August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7801 (2003) provided that scars, other than the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) warrant a 10 percent disability rating.  A 20 percent rating is warranted for an area or areas exceeding 12 square inches (77 square centimeters), a 30 percent rating is warranted for an area or areas exceeding 72 square inches (465 square centimeters), and a 40 percent rating is warranted for an area or area exceeding 144 square inches (929 square centimeters).  38 C.F.R. § 4.118.  A deep scar is one associated with underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7802 (2003) provided that scars, other than the head, face, or neck, that are superficial and that do not cause limited motion that are of an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent disability rating.  A superficial scar is not one associated with underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7803 (2003) provided that superficial, unstable scars, warrant a 10 percent evaluation.  An unstable scar is defined as one where, for any reason, there is frequent loss of skin over the scar.  Id.  A superficial scar is not one associated with underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7804 (2003) provided that superficial scars, painful on examination, warrant a 10 percent disability rating. 

38 C.F.R. § 4.118, Diagnostic Code 7805 (2003) provides that other scars are to be rated on the limitation of the affected part. 

Initially, the Board finds that a separate compensable rating in not warranted under old or new Diagnostic Code 7805 because the 10 percent rating the Veteran is already receiving for his left knee disorder under Diagnostic Code 5260 already compensates him for lost motion and assigning a separate rating under Diagnostic Code 7805 would therefore violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2010).  

As to a rating under old or new criteria for Diagnostic Codes 7803 or 7804, the evidence reveals that the August 1999 VA examiner found the Veteran had a well healed 10-centimeter vertical scar on his left knee.  There was no evidence of adhesion or pain on palpation.  While a review of the record on appeal reveals the Veteran's periodic complaints and treatment for left knee pain, nothing in the records indicates the scar as being poorly nourished, having repeated ulceration, being unstable, and/or was painful.  In fact, treatment records from the Veteran's place of incarceration are uniform in describing the scar as well healed.  See treatment records dated in December 2002, May 2008, and July 2008.  Therefore, the Board finds that a separate or higher alternative rating is not warranted under Diagnostic Codes 7803 or 7804.  

As to a rating under new Diagnostic Codes 7801 and 7802 from August 30, 2002, the August 1999 VA examiner noted the Veteran had a 10-centimeter vertical scar.  There is no evidence in the record demonstrating a scar exceeding 6 square inches (39 square centimeters).  Therefore, the Board finds that a separate or higher alternative rating is not warranted under Diagnostic Codes 7801 or 7802.  

As to the Veteran's claim that the left knee disorder is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board also finds that there is no evidence that the left knee disorder has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

As to the Veteran's claim that his left knee disorder would prevent employment, the Court in Rice, supra, has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities.  A reasonably raised question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, is part and parcel to the claim for an increased rating.  The TDIU issue was not addressed by the agency of original jurisdiction; however, the Board finds that such consideration was not required in this case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2010).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2010).

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

The Board notes that service connection has been established for a left knee disorder rated as 10 percent disabling, a cold injury to the right foot rated as 10 percent disabling, a cold injury to the left foot rated as 10 percent disabling, and bilateral onychomycosis rated as non compensable.  A review of the record, however, reveals that a March 2005 examiner found no indication his "medical conditions would permanently render it impossible for [the Veteran] to follow a substantially gainful occupation."  The June 2010 VA examiner also found that, based upon the evidence of record, the claimant was able to perform jobs which he is otherwise qualified to do without limitations.  It was also opined that there was no evidence of limitations of mobility in lifting or carrying.  The Board finds that the Veteran is shown to be able to secure or follow a substantially gainful occupation.  His service-connected disabilities do not meet the schedular rating criteria for TDIU consideration under 38 C.F.R. § 4.16(a) and there is no evidence demonstrating that he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities for TDIU consideration under 38 C.F.R. § 4.16(b).  Accordingly, the Board finds that the claim for a higher evaluation for the Veteran's left knee disorder must be denied.  

Pension Claim

Subject to income limitations, improved pension is payable to veterans of a period or period of wars because of non-service-connected disability or age.  38 U.S.C.A. §§ 1513(a), 1521(a); 38 C.F.R. § 3.3(a)(3).  Service records show that the Veteran has qualifying active duty service from March 1991 to September 1996.  Therefore, the Board finds that he has the requisite 90 days or more of wartime service.  See 38 U.S.C.A. § 1521(j)(1); 38 C.F.R. § 3.3(a)(3)(i).  

The records also show that he is not age 65 or older.  Therefore, in order to prevail in the current claim the record must show that he is permanently and totally disabled from non-service-connected disabilities not due to his own willful misconduct.  See 38 U.S.C.A. §§ 1502, 1513(a), 1521(a); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.342.

For permanent and total disability, a veteran must demonstrate either that he is "unemployable as a result of a lifetime disability" or, if not unemployable, that he suffers from a lifetime disability that would "render it impossible for the average person with the same disability to follow a substantially gainful occupation."  Brown (Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).  Characteristics such as age, education, occupational background, and physical and mental disabilities may be considered.  38 C.F.R. §§ 3.321, 4.15 (2010).  

Disability evaluations are determined by the application of the VA schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2010).

In addition to the assignment of appropriate rating evaluations for each disability in pension cases, VA must apply "average person" and "unemployability" tests and if the benefit may not be awarded under either of these tests to make a determination as to whether referral for extraschedular consideration is warranted.  See Talley v. Derwinski, 2 Vet. App. 282 (1992).  The average person (or objective) test provides that total disability will be found to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, provided that the impairment is reasonably certain to continue throughout the life of the disabled person.  38 U.S.C.A. § 1502(a)(1) (West 2002); 38 C.F.R. § 4.15.

Under the unemployability (or subjective) test, where the Veteran's disabilities meet the percentage requirements of 38 C.F.R. § 4.16, and they are shown to be permanent in nature, a determination should be made whether such disabilities render him or her incapable of substantially gainful employment.  If so, the criteria for a grant of nonservice-connected pension are met.  To meet the percentage requirements of 38 C.F.R. § 4.16, the Veteran must have one disability ratable at 60 percent or more, or two or more disabilities where one of the disabilities is ratable at 40 percent or more, and the combined rating of all disabilities is 70 percent or more. 

A veteran is considered permanently and totally disabled for nonservice-connected disabilities not due to his or her own willful misconduct if: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).

In this regard, the primary nonservice-connected disabilities that have been noted in the record are the Veteran's low back disability; psychiatric disorders including major depressive disorder, poly-substance abuse, and a personality disorder; a left shoulder disorder; bilateral thumb and left 3rd finger disorders; bilateral ankle disorders; a cervical spine disability; and rib pain.  As to the Veteran's nonservice connected psychiatric disorders, a May 2010 VA medical opinion found that, while they cause an occasional decrease in work efficiency and intermittent periods when he is unable to perform occupational tasks, he retained the cognitive, emotional, and behavioral capacities to do at least simple work tasks in an environment where he has limited interpersonal contact with others, except the supervisor, and within his physical limitations.  It was noted that he had worked in the prison kitchen and greenhouse, that he had reasonable cognitive and behavioral functioning, that he lifted weights, and that he was generally getting along with others given the particulars of his current situation.  

As to the other non-service connected disabilities, a review of the record on appeal reveals that the March 2005 examiner, after conducting an examination at VA's request, found that he did "not believe that these medical conditions would permanently render it impossible for [the Veteran] to follow a substantially gainful occupation."  Similarly, the June 2010 examiner, after specifically discussing the Veteran's cervical spine disability, left shoulder disorder, third finger of the left hand disability, right knee disorder, bilateral ankle disorders, bilateral foot disorders, rib pain, and left ear disorder found that there was no evidence of any adverse effect in activity of daily living or employability as a result of the disability.  In fact, the left shoulder disorder, third finger of the left hand disability, bilateral ankle disorders, rib pain, and left ear disorder were found not to be currently disabling.  The examiner stated the Veteran was able to perform jobs to which he was otherwise qualified to do without limitations and that there was no evidence of limitations of mobility in lifting or carrying. 

Turning to the claimant's education and employment history, the record shows that he was born in December 1971, that he has a high school education, and that before service he was employed at fast food restaurants and as a life guard.  During active duty he held military occupational specialties of logistics automation specialist and infantryman.  Records obtained from his place of incarceration also show that during this time he has worked in the kitchen, laundry, and greenhouse.  They also show he was dismissed from his job in the greenhouse for failing to work the required number of days each month.  Records also show the Veteran has taken college courses while incarcerated.  

The Board finds that in light of the above medical opinions regarding employability and despite his many nonservice connected disabilities there is no evidence demonstrating that the Veteran has any impairment of mind or body which is sufficient to render it impossible for an average person to follow a substantially gainful occupation.  The Veteran is shown to have been incarcerated since 1997 serving a 30 plus year sentence for multiple felony convictions, but during this time he has managed to work and take college courses to better himself and improve his employability.  He is shown to be capable of employment consistent with his education and employment history.  Accordingly, the Board finds that the claim for a nonservice connected pension must be denied.  See 38 U.S.C.A. §§ 1502, 1513(a), 1521(a); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.342.

Conclusion

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); § 3.102.  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a left ear disorder is denied.

Entitlement to an initial rating in excess of 10 percent for a left knee anterior cruciate ligament reconstruction and meniscus repair, with scar, (left knee disorder) from February 18, 1998, is denied.

Entitlement to non-service-connected disability pension is denied.


______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


